Exhibit 10.1
















 PURCHASE AGREEMENT










between













 

GOLDRICH MINING COMPANY







AND ITS WHOLLY-OWNED SUBSIDIARY




 

GOLDRICH PLACER, LLC










and







 

CHANDALAR GOLD, LLC

























dated as of June 19, 2015




















1




--------------------------------------------------------------------------------




This Purchase Agreement (this “Agreement”), dated as of June 19, 2015, is
entered into between GOLDRICH MINING COMPANY (“Goldrich”), an Alaska corporation
and its wholly-owned subsidiary GOLDRICH PLACER, LLC, an Alaska limited
liability company (collectively “Seller”) and CHANDALAR GOLD, LLC a Colorado
limited liability company (“Buyer”).







RECITALS




WHEREAS, Seller’s wholly-owned subsidiary, Goldrich Placer, LLC (“Goldrich
Placer”), is a member of a joint venture entity named Goldrich NyacAU Placer,
LLC (the “Joint Venture”) pursuant to that certain operating agreement of the
Joint Venture, dated April 2, 2012 (the “Operating Agreement”) engaged in the
business of extracting placer gold from certain claims of Seller leased to
Goldrich Placer and the Joint Venture pursuant to a placer mining claims lease
and assignment dated April 2, 2012 (the “Lease”);




WHEREAS, pursuant to Section 10.1.2 of the Operating Agreement, after the
payment of Operating Expenses (as defined in the Operating Agreement), the Joint
Venture has agreed to distribute 10% of all revenue (whether in cash or as gold)
generated from the Joint Venture’s production of placer gold extracted from the
Claims (as defined in the Operating Agreement) (“Revenue”) to Goldrich Placer,
subject to payment in full of any balance outstanding on LOC2 (as defined in the
Operating Agreement) and Loan 3 (as defined in the Operating Agreement) (the
“10% Distribution”) and, pursuant to Section 10.1.5 of the Operating Agreement,
after payment of Operating Expenses, the 10% Distribution, the payment of any
balance on LOC1 (as defined in the Operating Agreement) and the funding of a
Reserve (as defined in the Operating Agreement, the Joint Venture has agreed to
distribute to Goldrich Placer 50% of all remaining Revenue, subject to payment
in full of any balance outstanding on LOC2 and Loan 3 (together with the 10%
Distribution, the “Goldrich Joint Venture Distributions”);




WHEREAS, pursuant to Section 12.3 of the Operating Agreement, neither Goldrich
Placer nor Seller shall convey or transfer any interest in Goldrich Placer or
part of Goldrich Placer’s ownership interest in the Joint Venture or an interest
in the Claims until LOC1, LOC2 and Loan 3 are paid in full (collectively, the
“Indebtedness”); and




WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the rights of Seller in perpetuity to twelve percent (12%) of any and
all Goldrich Joint Venture Distributions actually received by Seller during the
term of the Joint Venture pursuant to the Operating Agreement (the “Purchased
Assets”), subject to the terms and conditions set forth herein; for greater
clarity, the term “Purchased Assets”











2




--------------------------------------------------------------------------------

shall not include any Goldrich Joint Venture Distributions which are only deemed
to be made by the Joint Venture to Goldrich Placer pursuant to the Operating
Agreement, but are then withheld for payment of LOC1 or LOC2, pursuant to the
terms of the Operating Agreement, but will be deemed to include Goldrich Joint
Venture Distributions which are deemed to be made by the Joint Venture to
Goldrich Placer pursuant to the Operating Agreement which are withheld for the
payment of Loan 3.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:







ARTICLE I

PURCHASE AND SALE




Section 1.01 Purchase and Sale of Assets and Warrants. Subject to the terms and
conditions set forth herein, Seller shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from Seller, in perpetuity, all of
Seller's right, title and interest in the Purchased Assets, free and clear of
any mortgage, pledge, lien, charge, security interest, claim or other
encumbrance (“Encumbrance”), except for those security interests set forth on
Schedule 1.01. Further, in consideration for the payment of the Purchase Price
and purchase of the Purchase Assets by the Buyer, Seller agrees to issue to the
Buyer, Two Million Two Hundred and Fifty Thousand non-transferrable common stock
purchase warrants (the “Warrants”) exercisable for a period of five years from
the Closing Date at an exercise price of $0.07 per share of common stock (the
“Warrant Shares”), provided however, that the Seller shall have the right to
redeem any or all outstanding and unexercised Warrants at a redemption price of
$0.001 per Warrant upon fourteen (14) days’ written notice (the “Notice Date”)
in the event (i) there exists on the Notice Date a public trading market for the
Seller’s common stock and such shares are listed for quotation on the NASDAQ
Stock Market, the OTC Electronic Bulletin Board or other OTC market, including
but not limited to the OTCQX or OTCQB, or a national exchange and (ii) the
weighted average public trading price of the common stock has equaled or
exceeded $0.18 for twenty (20) out of thirty (30) consecutive trading days
immediately preceding the Notice Date. On each occasion that the Seller elects
to exercise its rights of redemption, the Seller must mail such written notice
within fourteen (14) days following the satisfaction of all of the foregoing
conditions and setting forth the date that is at least fourteen (14) days
following such notice upon which the Warrants will become subject to redemption
(the “Redemption Date”). The holders of the Warrants called for redemption shall
have the right to exercise the Warrants until the close of business on the date
next preceding the Redemption Date. On or after the Redemption Date, the holder
hereof shall have no rights with respect to the Warrant except the right to
receive $0.001 per Warrant upon surrender of the Warrant.





3




--------------------------------------------------------------------------------




Section 1.02 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be a one-time, up-front payment of $1,200,000 (the “Purchase
Price”). Buyer shall pay the Purchase Price to Seller at the Closing (as defined
herein) in cash.




Section 1.03 Delivery of Purchased Assets. Following the Closing, each time
Goldrich Placer actually receives Goldrich Joint Venture Distributions under the
Operating Agreement, Seller will deliver to Buyer any and all Purchased Assets
as follows:




(a) For any Goldrich Joint Venture Distributions actually received (or, solely
in the case of payment of Loan 3, deemed to be received) by Goldrich Placer from
the Joint Venture in cash (“GJV Cash Distribution”), within 10 Business Days of
receipt by Goldrich Placer of the GJV Cash Distribution, Seller will cause
Goldrich Placer to distribute 100% of the GJV Cash Distribution to Seller, as
the sole member of Goldrich Placer, with instructions to immediately deliver 88%
of such GJV Cash Distribution to Seller and 12% of such GJV Cash Distribution,
representing the Purchased Assets under this Agreement, to Buyer pursuant to the
wire transfer instructions set forth on Schedule 1.03(a) or as Buyer may
otherwise instruct Seller in writing.




(b) For any Goldrich Joint Venture Distribution actually received by Goldrich
Placer from the Joint Venture in gold (“GJV Gold Distribution”), within 10
Business Days of receipt by Goldrich Placer of the GJV Gold Distribution, Seller
will cause Goldrich Placer to distribute 100% of the GJV Gold Distribution to
Seller, as sole member of Goldrich Placer, with instructions to deliver within 5
Business Days 88% of such GJV Gold Distribution to Seller and 12% of such GJV
Gold Distribution, representing the Purchased Assets under this Agreement, to
Buyer or for the account of Buyer at the gold delivery point (“Delivery Point”)
pursuant to the gold delivery instructions set forth on Schedule 1.03(b).




(c) Seller shall take, or shall cause Goldrich Placer to take, such action as
shall be necessary to schedule the delivery and receipt of any gold to be
delivered pursuant to Section 1.03(b) of this Agreement at the Delivery Point in
compliance with all rules, regulations and procedures, if any, applicable at
such Delivery Point. Buyer shall arrange for receipt of gold at the Delivery
Point.




(d) Seller shall pay all costs in connection with transportation of the gold to
be delivered pursuant to Section 1.03(b) of this Agreement to Fairbanks, Alaska
and shall be responsible for the payment of all closing fees (whether charged to
Seller or Buyer) payable in connection with delivery of gold hereunder to
Fairbanks, Alaska. Buyer is responsible for all delivery costs from Fairbanks,
Alaska to the Delivery Point, including, but not limited to, shipping,
certification, and insurance costs. Seller shall be responsible hereunder for
all insurance, storage, processing, separation, handling, treating, gathering,
transportation, security or other costs, fees, taxes or expenses with respect to
the gold








4




--------------------------------------------------------------------------------

delivered hereunder until delivery in Fairbanks, Alaska. Buyer is responsible
for all such costs from Fairbanks, Alaska to the Delivery Point.




(e) Possession of and title to gold delivered hereunder shall pass from Seller
to Buyer at the Delivery Point when the gold is accepted by Buyer or for Buyer’s
account and is weighed and recorded. Until such acceptance, Seller shall be
deemed to be in control and possession of, have title to, and be responsible for
and bear all risk of loss for all such gold and, after such time, Buyer shall be
deemed to have title to all such gold. The gold to be delivered by Seller to
Buyer shall be free and clear of all liens including taxes and royalties for
which Seller is responsible.




(f) Notwithstanding any legal requirements to the contrary, Seller shall be
responsible for and shall pay any transfer taxes on the Purchased Assets
incurred prior to and including delivery and transfer of possession of the
Purchased Assets to the Buyer in Fairbanks, Alaska, when due, and shall, at its
own expense, file all necessary tax returns and other documentation with respect
to all such transfer taxes; provided, however, that, if required by any legal
requirement, Buyer will join in the execution of any such tax returns and other
documentation. Notwithstanding any legal requirements to the contrary, Buyer
shall be responsible for and shall pay any transfer taxes on the Purchased
Assets incurred from delivery and transfer of possession of the Purchased Assets
from Fairbanks, Alaska to the Delivery Point, when due, and shall, at its own
expense, file all necessary tax returns and other documentation with respect to
all such transfer taxes; provided, however, that, if required by any legal
requirement, Seller will join in the execution of any such tax returns and other
documentation.




(g) Seller shall be responsible for and shall pay any taxes arising or resulting
from or in connection with the conduct of the business or the ownership of the
Purchased Assets attributable to the pre-Closing period. Buyer shall be
responsible for and shall pay any taxes arising or resulting from or in
connection with the ownership of the Purchased Assets attributable to the
post-Closing period. For further clarity, Buyer is responsible for any Alaska
mining license tax or Alaska production tax related to the Purchased Assets
extracted and delivered to the Buyer in the post-Closing period, which taxes may
be paid on the Buyer’s behalf by the Seller or the Joint Venture, if required by
law, by withholding such taxes from the Purchased Assets and delivering to the
Buyer the Purchased Assets net of such taxes paid.




Section 1.04 Delivery of Warrants. Within five (5) days after the Closing Date,
Seller will deliver the certificates representing the Warrants in the form set
forth in Schedule 1.04 registered in the name of the Buyer at the address set
forth in Section 7.02 (unless Buyer otherwise instructs Seller in writing).








5




--------------------------------------------------------------------------------







ARTICLE II

CLOSING




Section 2.01

Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place simultaneously with the execution of this Agreement
on the date of this Agreement (the “Closing Date”). The consummation of the
transactions contemplated by this Agreement shall be deemed to occur at 12:01
a.m. on the Closing Date.




Section 2.02

Closing Deliverables.

(a) At the Closing, Seller shall deliver to Buyer such customary instruments or
documents for Closing, in form and substance reasonably satisfactory to Buyer,
as may be required to give effect to this Agreement.




(b) At the Closing, Buyer shall deliver to Seller the Purchase Price by wire
transfer of immediately available funds in accordance with the wire transfer
instructions set forth in Schedule 2.02(b) and such customary instruments or
documents for Closing, in form and substance reasonably satisfactory to Seller,
as may be required to give effect to this Agreement.




Section 2.03

Option. Upon Closing, Seller hereby grants to Buyer an option (the “Option”) to
purchase an additional 10% of the Goldrich Joint Venture Distributions for the
payment of a one-time, up-front fee of $1,300,000 (the “Option Payment”). The
Option is exercisable by the Buyer at any time from the Closing Date until July
1, 2016 (the “Option Exercise Date”) by delivery to the Seller of a written
notice of intent to exercise the Option (“Option Exercise Notice”). The Option
will close on the earlier of (i) the 10th Business Day following receipt by the
Seller of the Option Exercise Notice, (ii) July 1, 2016, or (iii) such other
date as may be mutually agreed upon by the parties (the “Option Closing Date”).
At the Option Closing Date, Buyer shall deliver the Option Payment in cash by
wire transfer of immediately available funds in accordance with the wire
transfer instructions set forth in Schedule 2.02(b). Upon receipt of the Option
Payment by the Seller, the term “Purchased Assets” under this Agreement, will be
immediately amended to be twenty-two percent (22%) of any and all Goldrich Joint
Venture Distributions actually received by Seller during the term of the Joint
Venture and Seller will deliver to Buyer such amended Purchased Assets pursuant
to the provisions of Section 1.03 starting on the Option Closing Date.




Section 2.04

Payment to Placement Agent. Both parties acknowledge and agree that on the
Closing Date (as defined below), the Seller will pay from the Purchase Price an
administrative fee of $25,000 plus legal fees (not to exceed $15,000) to GVC
Capital LLC in relation to services provided as placement agent to the
transactions contemplated under this Agreement. GVC Capital LLC will also
receive a fee of (i) 5%








6




--------------------------------------------------------------------------------

of the transaction value in cash and (ii) 5% of the transaction value in
warrants of the Seller. The warrants will grant to GVC Capital, LLC the right to
purchase for a period of five (5) years from the Closing Date shares of Seller’s
common stock at an exercise price of $0.05 per share. The Warrant shall be
substantially in the form of Schedule 2.04 hereto. Further GVC Capital LLC will
be granted in perpetuity a one-half of one percent (0.5%) interest in the
Goldrich Joint Venture Distributions. GVC Capital LLC is also entitled to
payment by Seller of identical fees upon the closing of the Option, if and when
the Option is exercised.




Section 2.05

Placement Agent Agreement. Seller acknowledges that Buyer intends to undertake
an offering without registration under the Securities Act of 1933, as amended
(the “Securities Act”) of units of its Membership Interests in an aggregate
amount sufficient to pay the Purchase Price for the Purchased Assets, including
the Purchased Assets which may be acquired pursuant to the exercise of the
Option (the “Offering”). The Offering will be undertaken through GVC Capital,
LLC, which shall serve as Placement Agent. Seller agrees that it will
participate in the Offering as a co­offeror with the Buyer inasmuch as a portion
of the proceeds of the Offering will be used to purchase the Purchased Assets.
Seller agrees to execute and deliver, as co-offeror with the Buyer, a Placement
Agent Agreement in the form attached hereto as Schedule 2.05.




ARTICLE III

EXCHANGE OF RIGHTS TO PURCHASED ASSETS INTO MEMBERSHIP INTERESTS




Section 3.01

Exchange.




(a) At such time following the payment of all Indebtedness that it becomes
permissible pursuant to Section 12.3 of the Operating Agreement for the Seller
to transfer its membership interests in Goldrich Placer or to cause Goldrich
Placer to transfer its membership interests in the Joint Venture, the Seller
shall provide notice to the Buyer (the “Exchange Notice”) that its right to the
Purchased Assets under this Agreement will be automatically exchanged for
membership interests representing 12% of the outstanding membership interests of
Goldrich Placer (22% if the Option in Section 2.03 has been exercised) (the
“Exchange”). The Exchange Notice will set a date not less than 5 Business Days
and not more than 20 Business Days from the date of the Exchange Notice upon
which the Exchange will become effective (the “Exchange Effective Date”)




(b) On the Exchange Effective Date, the Seller will deliver or will cause to be
delivered to the Buyer a duly executed assignment of membership interests,
assigning the membership interests in Goldrich Placer to the Buyer or the
Buyer’s nominee (the “Assignment”).




(c) On the Exchange Effective Date, the Buyer will deliver to the Seller (i) a
statement of release agreeing that upon receipt of the Assignment all of Buyer’s
rights under this Agreement to Purchased Assets are terminated and releasing
Seller from any





7




--------------------------------------------------------------------------------

obligations to deliver Purchased Assets at and following the Exchange Effective
Date and (ii) such other documents as may be reasonably necessary to determine
eligibility and exemption under any applicable securities laws in relation to
the assignment of the membership interests to the Buyer and its members.




Section 3.02

Effect of Exchange




(a) The closing of the Exchange shall not relieve the Seller from any
obligations to deliver Purchased Assets under this Agreement which were received
by Goldrich Placer from the Joint Venture prior to the Exchange Effective Date;
provided however, that Buyer’s right to prior received Purchased Assets will be
deemed satisfied by Goldrich Placer distributing the prior received Goldrich
Joint Venture Distribution pro rata to the members of Goldrich Placer on or
after the Exchange Effective Date.




(b) Termination of this Agreement pursuant to the closing of the Exchange shall
not be deemed a waiver of any right of the Buyer under this Agreement to
Purchased Assets required to be delivered pursuant to the terms and conditions
hereof prior to the Exchange Effective Date.




(c) The Option granted in Section 2.03, if not exercised prior to the Exchange
Effective Date, will be amended to provide the Buyer with an option to purchase
an additional 10% of the outstanding membership interests in Goldrich Placer.




ARTICLE IV

RIGHT OF FIRST REFUSAL




Section 4.01

Right of First Refusal. From the Closing Date, Seller will not sell, transfer or
otherwise dispose of any of its membership interests in Goldrich Placer (“GP
Sale”) or the Goldrich Placer Joint Venture (“GPJV Sale”) without first abiding
by the provisions of this Article IV to provide Buyer notice of the intend sale
of membership interests in Goldrich Placer or Goldrich Placer Joint Venture and
provide the Buyer the opportunity to purchase all such membership interests to
be sold on the same terms as being offered or as may be offered to any third
party purchaser.




Section 4.02

Notice of Sale. Prior to agreeing to a GP Sale or GPJV Sale, the Seller shall
provide a written notice to the Buyer of its intention to engage in a GP Sale or
GPJV Sale (“Sale Notice”). The Sale Notice shall state the maximum number or
percentage membership interests in Goldrich Placer or Goldrich Placer Joint
Venture to be sold (“Sale Interests”), the minimum price at which the Sale
Interests are to be sold (“Sale Price”) and all other material terms and
conditions of the GP Sale or GPJV Sale necessary for the Buyer to make a
determination as to whether to purchase on the same terms and conditions as to
be offered to third party buyers (collectively, the “Sale Terms”).





8




--------------------------------------------------------------------------------




Section 4.03

Notice of Election. Within 10 Business Days following service of the Sale Notice
(“Election Period”), Buyer will notify Seller in writing (“Election Notice”) of
either (i) its election to not purchase the Sale Interests at the Sale Price
pursuant to the Sale Terms or (ii) its election to purchase all of the Sale
Interests at the Sale Price pursuant to the Sale Terms as set forth in the Sale
Notice. If the Buyer fails to make an election in writing prior to the
expiration of the Election Period, Buyer will be deemed to have elected not to
purchase the Sale Interests at the Sale Price pursuant to the Sale Terms.




Section 4.04

Consummation of Purchase. If Buyer elects to purchase the Sale Interests at the
Sale Price pursuant to the Sale Terms, then Buyer will be bound by that election
to purchase all of the Sale Interests and Seller shall be bound to sell such
Sale Interests at the Sale Price and pursuant to the Sale Terms. The parties
will use commercially reasonable efforts to close the sale and purchase within
20 Business Days of the service of the Election Notice on Seller.

Section 4.05 Proceeding with Third Party Purchase. If Buyer elects not to
purchase the Sale Interests at the Sale Price pursuant to the Sale Terms, then
Seller will be permitted to proceed with an offer and sale of up to the maximum
number of Sale Interests at a price equal to or greater than the Sale Price and
on the Sale Terms or less favorable terms to any third party purchaser for a
period of three months after the service of the Election Notice on Seller. If
Seller does not consummate the GP Sale or GPJV Sale within the three-month
period following service of the Election Notice on Seller or Seller determines
(i) to sell a greater number or percentage of Sale Interests, (ii) to sell the
Sale Interests at a lower price than the Sale Price or (iii) to sell the Sale
Interests on materially more favorable terms to the third party purchaser than
the Sale Terms, then Seller will again be obligated to provide a Sale Notice to
the Buyer pursuant to the provisions of this Article IV.







ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller represents and warrants to Buyer that the statements contained in this
Article V are true and correct as of the date hereof. For purposes of this
Article V, “Seller's knowledge,” “knowledge of Seller” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Seller, after due inquiry.




Section 5.01

Organization and Authority of Seller; Enforceability. Seller is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Alaska. Seller has full corporate power and authority to enter into
this Agreement and the documents to be delivered hereunder, to carry out its
obligations











9




--------------------------------------------------------------------------------

hereunder and to consummate the transactions contemplated hereby. The execution,
delivery and performance by Seller of this Agreement and the documents to be
delivered hereunder and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of
Seller. This Agreement and the documents to be delivered hereunder have been
duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.




Section 5.02

Goldrich Placer. Goldrich Placer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Alaska.
Seller owns 100% of the outstanding membership interests in Goldrich Placer free
and clear of all Encumbrances. There are no outstanding options, warrants,
convertible debentures or any other rights or convertible securities that could
be exercised or exchange for membership interests in Goldrich Placer and, except
for this Agreement, neither Goldrich Placer nor Seller have entered into any
contracts with any person pursuant to which any such securities could be issued.
Seller has not entered into any agreements with any third party giving such
third party any rights to acquire Seller’s membership interests in Goldrich
Placer and such membership interests are not subject to any right of first
refusal.




Section 5.03

Joint Venture. The Joint Venture is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Alaska.
Goldrich Placer owns 50% of the outstanding membership interests in the Joint
Venture free and clear of all Encumbrances. There are no outstanding options,
warrants, convertible debentures or any other rights or convertible securities
that could be exercised or exchange for membership interests in the Joint
Venture and, except for this Agreement, neither Goldrich Placer nor Seller have
entered into any contracts with any person pursuant to which any such securities
could be issued. Goldrich Placer has not entered into any agreements with any
third party giving such third party any rights to acquire Goldrich Placer’s
membership interests in Goldrich Placer and, except as provided for in the
Operating Agreement, such membership interests are not subject to any right of
first refusal.




Section 5.04

No Conflicts; Consents. The execution, delivery and performance by Seller of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Seller, Goldrich Placer or the Joint Venture; (b) violate or
conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Seller or the Purchased Assets; (c) except for those
security interests set forth on Schedule 1.01, conflict with, or result in (with
or without notice or lapse of time or both) any violation








10




--------------------------------------------------------------------------------

of, or default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any contract or
other instrument to which Seller is a party or to which any of the Purchased
Assets are subject; or (d) result in the creation or imposition of any
Encumbrance on the Purchased Assets. No consent, approval, waiver or
authorization is required to be obtained by Seller from any person or entity
(including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.




Section 5.05

Title to Purchased Assets. Upon distribution by Goldrich Placer to the Seller of
the Purchased Assets, Seller will own and have good title to the Purchased
Assets, free and clear of Encumbrances, except for those security interests set
forth on Schedule 1.01.




Section 5.06

Legal Proceedings. Except as set forth in Schedule 5.06, there is no legal,
administrative, arbitration or other proceeding or governmental investigation
pending or threatened (including those relating to the health, safety,
employment of labor, or protection of the environment) pertaining to Seller or
its subsidiaries which might result in the aggregate in money damages payable by
Seller or its subsidiaries in excess of insurance coverage or which might result
in a permanent injunction against Seller or its subsidiaries, in each case which
materially and adversely affects, or might reasonably be expected materially and
adversely to affect the business, operations, prospects, property, assets or
condition, financial or otherwise, of Seller or its subsidiaries (a “Material
Adverse Effect”). Except as set forth in such Schedule 5.06, Seller and its
subsidiaries have substantially complied with, and are not in default in any
respect under any laws, ordinances, requirements, regulations, or orders
applicable to the business of Seller or its subsidiaries, the violation of which
might have a Material Adverse Effect. Except as set forth in such Schedule 5.06,
Seller and its subsidiaries are not subject to any judgment, order, writ,
injunction, decree or ruling which might, or might reasonably be expected to
have, a Material Adverse Effect.




Section 5.07

Seller Information. In connection with the investigations undertaken by Buyer,
Seller has furnished certain financial information and data including, without
limitation, tax and accounting records, financial records, statements,
worksheets and other information requested by the Buyer. Seller represents and
warrants that any and all such information furnished in connection with the
conduct of such investigations shall be true, accurate and complete in all
material respects and shall not contain any material misstatements nor any
material omissions of fact or information respecting the financial condition or
results of operations of Seller for the respective periods covered by the
information.





11




--------------------------------------------------------------------------------




Section 5.08 Taxes. Except as set forth in Schedule 5.08:




(a) The Seller has filed (or have obtained extensions for filing) all income,
excise, sales, corporate franchise, property, payroll and other tax returns or
reports required to be filed by it, as of the date hereof by the United States
of America, any state or other political subdivision thereof or any foreign
country and has paid all Taxes or assessments relating to the time periods
covered by such returns or reports;




(b) The Seller has paid all tax liabilities imposed or assessed by any
governmental authority for all periods prior to the Closing Date for which such
taxes have become due and payable and has received no notice from any such
governmental authority of any deficiency or delinquency with respect to such
obligation. The Seller is not currently undergoing any audit conducted by any
taxing authority and have received no notice of audit covering any prior period
for which taxes have been paid or are or will be due and payable prior to the
Closing Date. There are no present disputes as to taxes of any nature payable by
Seller.




Section 5.09

Environmental. Except as disclosed on Schedule 5.09, and except for normal
office and consumer products utilized in the ordinary course of business:




(a) The operations of the Seller and its subsidiaries are currently and have
been in compliance with all Environmental Laws, except such violations as would
not reasonably be expected to have a Material Adverse Effect. Seller and its
subsidiaries have not received from any Person any: (i) Environmental Notice or
Environmental Claim; or (ii) written request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date.




(a) No Environmental Permits are necessary for the conduct of Seller’s and its
subsidiaries’ business as currently conducted.




(b) None of Seller’s and its subsidiaries’ business or assets or any real
property currently or formerly owned, leased or operated by Seller and its
subsidiaries is listed on, or, to the knowledge of the Seller, has been proposed
for listing on, the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list.




(c) To Seller’s knowledge, there has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to Seller’s and its
subsidiaries’ business or any real property currently or formerly owned, leased
or operated by Seller and its subsidiaries, and Seller and its subsidiaries have
not received an Environmental Notice that any of Seller’s and its subsidiaries’
business or assets or real property currently or formerly owned, leased or
operated by Seller and its subsidiaries (including soils, groundwater, surface
water, buildings and other structure located thereon) has been contaminated with
any Hazardous Material which could reasonably be expected to result








12




--------------------------------------------------------------------------------

in an Environmental Claim against, or a violation of Environmental Law or term
of any Environmental Permit by, Seller and its subsidiaries.




(d) Seller and its subsidiaries have not retained or assumed, by contract or
operation of Law, any liabilities or obligations of third parties under
Environmental Law.




(e) Seller and its subsidiaries are not aware of nor reasonably anticipates, as
of the Closing Date, any condition, event or circumstance concerning the Release
or regulation of Hazardous Materials that might, after the Closing Date,
prevent, impede or materially increase the costs associated with the ownership,
lease, operation, performance or use of the Seller’s and its subsidiaries’
business or assets as currently conducted.




As used in this Section, the following terms have the following meanings:




"Environmental Claim" means any (i) claim, action, cause of action, demand,
lawsuit, arbitration, inquiry, audit, notice of violation, proceeding,
litigation, citation, summons, subpoena or investigation of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity,
or (ii) any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with (“Governmental Order”) any federal,
state, local or foreign government or political subdivision thereof, or any
agency or instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of law), or any
arbitrator, court or tribunal of competent jurisdiction (“Governmental
Authority”), or (iii) lien, fine, penalty, or, as to each, any settlement or
judgment arising therefrom, by or from any person alleging liability of whatever
kind or nature (including liability or responsibility for the costs of
enforcement proceedings, investigations, cleanup, governmental response, removal
or remediation, natural resources damages, property damages, personal injuries,
medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising out of, based on or resulting from: (a) the presence, Release
of, or exposure to, any Hazardous Materials in violation of Environmental Law;
or (b) any actual or alleged non­compliance with any Environmental Law or term
or condition of any Environmental Permit.




"Environmental Law" means any applicable law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term "Environmental Law" includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act





13




--------------------------------------------------------------------------------

of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986,
42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and
Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water
Pollution Control Act of 1972, as amended by the Clean Water Act of 1977, 33
U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15
U.S.C. §§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act
of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by
the Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.




"Environmental Notice" means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.




"Environmental Permit" means any permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.




"Hazardous Materials" means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.




"Release" means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).




ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrants to Seller that the statements contained in this
Article VI are true and correct as of the date hereof. For purposes of this
Article VI, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.








14




--------------------------------------------------------------------------------




Section 6.01

Organization and Authority of Buyer; Enforceability. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado. Buyer has full corporate power and authority to enter into this
Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Buyer of this Agreement and the
documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms.




Section 6.02

No Conflicts; Consents. The execution, delivery and performance by Buyer of this
Agreement and the documents to be delivered hereunder, and the consummation of
the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Buyer; (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Buyer; or (c) conflict
with, or result in (with or without notice or lapse of time or both) any
violation of, or default under, or give rise to a right of termination,
acceleration or modification of any obligation or loss of any benefit under any
contract or other instrument to which Buyer is a party. No consent, approval,
waiver or authorization is required to be obtained by Buyer from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Buyer of this Agreement and the consummation of the
transactions contemplated hereby.




Section 6.03

Legal Proceedings. There is no claim, action, suit, proceeding or governmental
investigation (“Action”) of any nature pending or, to Buyer’s knowledge,
threatened against or by Buyer that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.




Section 6.04

Investment. Buyer:




(a) understands that the Warrants purchased hereunder and the membership
interests into which its rights under this Agreement may be exchanged have not
been, and will not be, registered under the United States Securities Act of
1933, as amended (the “Securities Act”) or under any state securities laws, are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering








15




--------------------------------------------------------------------------------

under Section 4(a)(2) of the Securities Act and pursuant to similar exemptions
from any applicable state securities laws and will contain a legend restricting
transfer;




(b) is acquiring the Warrants and the membership interests solely for Buyer’s
own account for investment purposes, and not with a view to the distribution
thereof;




(c) is an accredited investor as defined in Rule 501(a) of Regulation D under
the Securities Act and each of its members is an accredited investor;




(d) acknowledges that the Warrants and the membership interests are “restricted
securities” as such term is defined under Rule 144 of the Securities Act, and
may not be offered, sold, pledged, or otherwise transferred, directly or
indirectly, without prior registration under the U.S. Securities Act and
applicable state securities laws or an available exemption from such
registration requirements;




(e) understands that absent registration pursuant to the Securities Act, it may
be required to hold the Warrants and membership interests indefinitely or to
transfer the Warrants and membership interests in “private placements” which are
exempt from registration under the U.S. Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of the Buyer; as a consequence, the Buyer understands that it
must bear the economic risks of the investment in the Warrants and membership
interests for an indefinite period of time;




(f) did not enter into this Agreement and did not solicit the purchase of its
membership interests by its members through any general solicitation or general
advertisement, as those terms are used in Regulation D under the Securities Act;




(g) represents that it and each of its members is financially capable of losing
its entire investment and acknowledges that it may lose its entire investment;




(h) is capable and each of its members is capable of evaluating the risks and
merits of investment in the Warrants and membership units of Goldrich Placer;




(i) represents that Buyer and each of its members has received sufficient
information regarding the Seller, Goldrich Placer and the Joint Venture to make
its investment decision;




(j) acknowledges that the Warrants may not be exercised unless the Warrants and
the Warrant Shares issuable upon exercise of the Warrants are registered under
the Securities Act and the securities laws of all applicable states or an
exemption is available











16




--------------------------------------------------------------------------------

from the registration requirements of such laws, and the holder has furnished an
opinion of counsel of recognized standing, or such other evidence of exemption,
in form and substance reasonably satisfactory to the Company to such effect; and




(k) it consents to the Company making a notation on its records or giving
instruction to the registrar and transfer agent of the Company in order to
implement the restrictions on transfer set forth and described herein.







ARTICLE VII

MISCELLANEOUS




Section 7.01 Expenses. Except as otherwise expressly provided in this Agreement,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.




Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.02):




If to Seller:

Goldrich Mining Company

2607 Southeast Blvd., Suite B211

Spokane, WA 99223-7614

Attention: William Schara

Telephone No.: (509) 768-4468

Facsimile No.: (509) 695-3289

Email: wschara@goldrichmining.com




with a copy to:

Dorsey & Whitney LLP

Denver, CO  80202-5549

Attention: Jason K. Brenkert











17




--------------------------------------------------------------------------------

Fascimile No.:  (303) 629-3450







If to Buyer:

Chandalar Gold, LLC Facsimile: 720-488-4757

 

E-mail: rhuebner@gvccap.com

 

Attention: Richard Huebner,  Manager

 

 

with a copy to:

Clifford L. Neuman, PC 6800 N. 79th Street,  Suite 200

 

Niwot,  Colorado  80503

 

Facsimile: 303-449-1045

 

E-mail: clneuman@neuman.com







Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.




Section 7.04 Business Day. As used in this Agreement, Business Day means any day
other than a Saturday or Sunday, that banks are open to do business in
Anchorage, Alaska.




Section 7.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.




Section 7.06 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.




Section 7.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.





18




--------------------------------------------------------------------------------




Section 7.08

No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.




Section 7.09

Amendment and Modification. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.




Section 7.10

Waiver. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.




Section 7.11

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Alaska without giving effect to any
choice or conflict of law provision or rule (whether of the State of Alaska or
any other jurisdiction).




Section 7.12

Submission to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of Alaska in each case located in the city of Anchorage, and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding.




Section 7.13

Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby.











19




--------------------------------------------------------------------------------




Section 7.14

Specific Performance. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled at law
or in equity.




Section 7.15

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.





































[SIGNATURE PAGE FOLLOWS]























20




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.







GOLDRICH MINING COMPANY







By_____________________

Name:

Title:







GOLDRICH PLACER, LLC







By_____________________

Name:

Title:







CHANDALAR GOLD, LLC







By_____________________

Name:

Title:

















21




--------------------------------------------------------------------------------




Schedule 1.01

Security Interests

A. Pursuant to the Operating Agreement of the Joint Venture dated April 2, 2012,
the Joint Venture has a secured interest in all placer gold production from the
Claims as collateral for repayment of fifty percent (50%) of LOC1.

B. The following holders of gold forward sales contracts of the Seller have a
security interest in all gold recovered from the Designated Properties (as
defined in the gold forward sales contracts) until all required quantities of
gold are delivered to the holders of such contracts pursuant to the terms and
conditions of such contracts.




Holder Name

Oz of Gold Payable

Delivery On or Before Date

Chen Tsan Li/Chen Yeh

148.247

11/30/2015

Ted Huang

224.117

11/30/2015

Chen I-Chun

74.425

11/30/2015


























22




--------------------------------------------------------------------------------




Schedule 1.03(a)







Buyer Wire Instructions







[NTD: Buyer to Provide]













23




--------------------------------------------------------------------------------

Schedule 1.03(b)




Gold Delivery Instructions




[NTD: Buyer to Provide]




24




--------------------------------------------------------------------------------

Schedule 1.04

Form of Warrant

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THESE SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144 THEREUNDER, IF
APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF
SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
IN THESE SECURITIES ARE PROHIBITED EXCEPT IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.

THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THIS
WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR A PERSON IN
THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SECURITIES HAVE BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT.

GOLDRICH MINING COMPANY

CLASS ♦ WARRANTS

TO PURCHASE SHARES

OF COMMON STOCK OF

GOLDRICH MINING COMPANY

CERTIFICATE NO.: ♦





25




--------------------------------------------------------------------------------

Class ♦ Warrant to Purchase

♦ Shares of Common Stock

[DATE]

(“Issue Date”)




FOR VALUE RECEIVED, GOLDRICH MINING COMPANY, an Alaska corporation (the
“Company”), hereby certifies that __________________________________, its
successor or permitted assigns (the “Holder”), is entitled, subject to the
provisions of this Class ♦ Warrant, to purchase from the Company, at the times
specified herein, ♦ fully paid and non-assessable shares of common stock of the
Company, par value $0.10 per share (the “Common Shares”), at a purchase price
per share equal to the Exercise Price (as hereinafter defined).




1. Definitions. (a)  The following terms, as used herein, have the following
meanings:




“Accelerated Expiration Price” has the meaning set forth in Section 3(a) hereof.




“Acceleration Trigger Date” has the meaning set forth in Section 3(a) hereof.




“Affiliate” shall have the meaning given to such term in Rule 12b-2 promulgated
under the Securities and Exchange Act of 1934, as amended.




“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in the City of Spokane, Washington are authorized by law to
close.




“Common Stock” means the Common Stock, par value $0.10 per share, of the
Company.




“Duly Endorsed” means duly endorsed in blank by the Person or Persons in whose
name a stock certificate is registered or accompanied by a duly executed stock
assignment separate from the certificate with the signature(s) thereon
guaranteed by a commercial bank or trust company or a member of a national
securities exchange or of the Financial Industry Regulatory Authority.




“Exercise Date” means the date a Warrant Exercise Notice is delivered to the
Company in the manner provided in Section 10 below.




“Exercise Price” means $0.07.




“Expiration Date” means 5:00 p.m. (Spokane, Washington) on ♦ provided that if
such date shall in the City of Spokane, Washington be a holiday or a day on
which banks are authorized to close, then 5:00 p.m. on the next following day
which in the City of Spokane, Washington is not a holiday or a day on which
banks are authorized to close.




“Initial Warrant Issue Date” means the date hereof.




“Market Price” means the closing price of the Common Shares on the Common
Shares’ Principal Market in the United States on the last Business Day before
the date of issuance of the Warrants




“Person” means an individual, partnership, corporation, trust, joint stock
company, association, joint venture, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.




“Principal Market” means the OTCQB or the primary securities exchanges or market
on which such security may at the time be listed or quoted for trading.





26




--------------------------------------------------------------------------------




“Trading Day” means any day on which trading occurs on the OTCQB (or such other
exchange or market as the Common Shares may trade on in the United States).




“Warrant Shares” means the Common Shares deliverable upon exercise of this Class
♦ Warrant, as adjusted from time to time.




2. Exercise of Class • Warrant.




(a) Subject to Section 2(f), the Holder is entitled to exercise this Class ♦
Warrant in whole or in part at any time on or after the Initial Warrant Issue
Date until the Expiration Date. To exercise this Class ♦ Warrant, the Holder
shall execute and deliver to the Company a Warrant Exercise Notice substantially
in the form annexed hereto. No earlier than five (5) days after delivery of the
Warrant Exercise Notice, the Holder shall deliver to the Company this Class ♦
Warrant Certificate, including the Warrant Exercise Subscription Form forming a
part hereof duly executed by the Holder, together with payment of the applicable
Exercise Price. Upon such delivery and payment, the Holder shall be deemed to be
the holder of record of the Warrant Shares subject to such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder. No fractional shares will be issued.




(b) The Exercise Price may be paid to the Company in cash or by certified or
official bank check or bank cashier’s check payable to the order of the Company,
or by wire transfer or by any combination of cash, check or wire transfer.




(c) If the Holder exercises this Class ♦ Warrant in part, this Class ♦ Warrant
Certificate shall be surrendered by the Holder to the Company and a new Class ♦
Warrant of the same tenor and for the unexercised number of Warrant Shares shall
be executed by the Company. The Company shall register the new Class ♦ Warrant
Certificate in the name of the Holder or in such name or names of its transferee
pursuant to paragraph 6 hereof as may be directed in writing by the Holder and
deliver the new Class ♦ Warrant Certificate to the Person or Persons entitled to
receive the same.




(d) Upon surrender of this Class ♦ Warrant Certificate in conformity with the
foregoing provisions, the Company shall transfer to the Holder of this Class ♦
Warrant Certificate appropriate evidence of ownership of the Common Shares or
other securities or property to which the Holder is entitled, registered or
otherwise placed in, or payable to the order of, the name or names of the Holder
or such transferee as may be directed in writing by the Holder, and shall
deliver such evidence of ownership and any other securities or property to the
Person or Persons entitled to receive the same.




(e) In no event may the Holder exercise these Class ♦ Warrant in whole or in
part unless (i) the Holder certifies that it is an “accredited investor” as
defined under Rule 501(a) of Regulation D that purchase this Class ♦ Warrant
pursuant to a Purchase Agreement with the Company and represents that the
representations, warranties and agreements set forth in the Purchase Agreement
remain true and correct in respect to the exercise of the Class ♦ Warrant, (ii)
the Holder certifies that it has an exemption from registration under the U.S.
Securities Act and any applicable state securities laws available, and has
delivered to the Company an opinion of counsel to such effect, it being
understood that any opinion of counsel tendered in connection with the exercise
of the Warrants must be in form and substance reasonably satisfactory to the
Corporation, or (iii) the Holder is a non-U.S. person (as defined in Regulation
S of the U.S. Securities Act) exercising these Class ♦ Warrant in an “offshore
transaction” in accordance with the requirements of Regulation S of the U.S.
Securities Act.




(f) The Company will not be obligated to issue any fractional shares upon
exercise of this Class ♦ Warrant and, upon exercise of this Class ♦ Warrant, the
Company shall pay Holder in cash for any fractional shares that otherwise would
be issuable.





27




--------------------------------------------------------------------------------

3. Accelerated Expiration Date.




The Company shall have the right to redeem any or all outstanding and
unexercised Warrants represented hereby at a redemption price of $0.001 per
Warrant upon fourteen (14) days’ written notice (the “Notice Date”) in the event
(i) there exists on the Notice Date a public trading market for the Common Stock
and such shares are listed for quotation on the NASDAQ Stock Market, the OTC
Electronic Bulletin Board or other OTC market, including but not limited to the
OTCQX or OTCQB, or a national exchange and (ii) the weighted average public
trading price of the Common Stock has equaled or exceeded $0.18 for twenty (20)
out of thirty (30) consecutive trading days immediately preceding the Notice
Date. On each occasion that the Company elects to exercise its rights of
redemption, the Seller must mail such written notice within fourteen (14) days
following the satisfaction of all of the foregoing conditions and notifying the
holder of the Warrants of the date that is at least fourteen (14) days after
such notice upon which all Warrants represented hereby will become subject to
redemption (the “Redemption Date”).  The holders of the Warrants called for
redemption shall have the right to exercise the Warrants until the close of
business on the date next preceding the Redemption Date. On or after the
Redemption Date, the holder hereof shall have no rights with respect to the
Warrant except the right to receive $0.001 per Warrant upon surrender of the
Warrant.




4. Restrictive Legend. Certificates representing Common Shares issued pursuant
to this Class ♦ Warrant shall bear a legend substantially in the form of the
legend set forth on the first page of this Class ♦ Warrant Certificate to the
extent that and for so long as such legend is required pursuant to applicable
law.




5.  Covenants of the Company.




(a) The Company hereby agrees that at all times there shall be reserved for
issuance and delivery upon exercise of this Class ♦ Warrant such number of its
authorized but unissued Common Shares or other securities of the Company from
time to time issuable upon exercise of this Class ♦ Warrant as will be
sufficient to permit the exercise in full of this Class ♦ Warrant. All such
shares shall be duly authorized and, when issued upon such exercise, shall be
validly issued, fully paid and non-assessable, free and clear of all liens,
security interests, charges and other encumbrances or restrictions on sale and
free and clear of all preemptive rights.




(b) The Company shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Class ♦ Warrant, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder
against impairment. Without limiting the generality of the foregoing, the
Company will (i) not increase the par value of any Common Shares receivable upon
the exercise of this Class ♦ Warrant above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (ii) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Common Shares upon the exercise
of this Class ♦ Warrant, and (iii) use its best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Class ♦ Warrant.




(c) Before taking any action which would cause an adjustment reducing the
current Exercise Price below the then par value, if any, of the Common Shares
issuable upon exercise of the Class ♦ Warrants, the Company shall take any
corporate action which may be necessary in order that the Company may validly
and legally issue fully paid and non-assessable shares of such Common Shares at
such adjusted Exercise Price.




(d) Before taking any action which would result in an adjustment in the number
of Common Shares for which this Class ♦ Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.








28




--------------------------------------------------------------------------------

(e) The Company covenants that during the period the Class ♦ Warrant is
outstanding, it will use its best efforts to comply with any and all reporting
obligations under the Securities Exchange Act of 1934, as amended.




(f) The Company will take all such reasonable action as may be necessary (i) to
maintain a Principal Market for its Common Shares in the United States and (ii)
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Principal Market upon which the Common Shares may be listed.




(g) The Company shall preserve and maintain its corporate existence and all
licenses and permits that are material to the proper conduct of its business.




(h) The Company will not close its shareholder books or records in any manner
which prevents the timely exercise of this Class ♦ Warrant.




7. Registration.




(a) Each taker and holder of this Class ♦ Warrant Certificate by taking or
holding the same, consents and agrees that the registered holder hereof may be
treated by the Company and all other persons dealing with this Warrant
Certificate as the absolute owner hereof for any purpose and as the person
entitled to exercise the rights represented hereby.




(b) This Warrant is non-transferable.




(c) The Holder agrees that it will not transfer, hypothecate, sell, assign,
pledge or encumber any Warrants or Warrant Shares unless such securities are
registered under the U.S. Securities Act and registered or qualified under any
applicable state securities laws or such transfer is affected pursuant to an
available exemption from registration.




8. Anti-Dilution Provisions. The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of the Class ♦
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as follows:




(a) In case the Company shall (i) declare a dividend or make a distribution on
its outstanding Common Shares in Common Shares, (ii) subdivide or reclassify its
outstanding Common Shares into a greater number of shares, or (iii) combine or
reclassify its outstanding Common Shares into a smaller number of shares, the
number of Warrant Shares shall be proportionately adjusted to reflect such
dividend, distribution, subdivision, reclassification or combination. For
example, if the Company declares a 2 for 1 stock split and the number of Warrant
Shares immediately prior to such event was 200,000, the number of Warrant Shares
immediately after such event would be 400,000. Such adjustment shall be made
successively whenever any event listed above shall occur.




(b) Whenever the number of Warrant Shares is adjusted pursuant to Subsection (a)
above, the Exercise Price shall simultaneously be adjusted by multiplying the
Exercise Price immediately prior to such event by the number of Warrant Shares
immediately prior to such event and dividing the product so obtained by the
number of Warrant Shares, as adjusted. If an Exercise Price has not yet been
established, an adjustment thereof shall be deferred until one is established
pursuant to the terms of this Class ♦ Warrant.




(c) No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least one percent (1%) in such
price; provided, however, that any adjustments which by reason of this
Subsection (c) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section 8 shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be.





29




--------------------------------------------------------------------------------




(d) Whenever the Exercise Price is adjusted, as herein provided, the Company
shall promptly cause a notice setting forth the adjusted Exercise Price and
adjusted number of Shares issuable upon exercise of each Class ♦ Warrant to be
mailed to the Holder. The Company may retain a firm of independent certified
public accountants selected by the Board of Directors (who may be the regular
accountants employed by the Company) to make any computation required by this
Section 8, and a certificate signed by such firm shall be conclusive evidence of
the correctness of such adjustment.




(e) In the event that at any time, as a result of an adjustment made pursuant to
Subsection (a) above, the Holder of this Class ♦ Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Shares,
thereafter the number of such other shares so receivable upon exercise of this
Class ♦ Warrant shall be subject to adjustment from time to time in a manner and
on terms as nearly equivalent as practicable to the provisions with respect to
the Common Shares contained in Subsection (a), above.




(f) Irrespective of any adjustments in the Exercise Price or the number or kind
of shares purchasable upon exercise of this Class ♦ Warrant, Class ♦ Warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in this Class ♦ Warrant.




(g) In case at any time or from time to time conditions arise by reasons of
action taken by the Company, which in the reasonable opinion of its Board of
Directors, are not adequately covered by the provisions of Section 8 hereof, and
which might materially and adversely affect the exercise rights of the Holder
hereof, the Board of Directors shall appoint a firm of independent certified
public accountants, which may be the firm regularly retained by the Company,
which will give their opinion upon the adjustment, if any, on a basis consistent
with the standards established in the other provisions of Section 8 necessary
with respect to the Exercise Price then in effect and the number of Common
Shares for which the Class ♦ Warrant is exercisable, so as to preserve, without
dilution, the exercise rights of the Holder. Upon receipt of such opinion, the
Board of Directors shall forthwith make the adjustments described therein.




9. Loss or Destruction of Class ♦ Warrant. Upon receipt by the Company of
evidence satisfactory to it (in the exercise of its reasonable discretion) of
the loss, theft, destruction or mutilation of this Class ♦ Warrant Certificate,
and (in the case of loss, theft or destruction) of reasonably satisfactory
indemnification, and upon surrender and cancellation of this Class ♦ Warrant
Certificate, if mutilated, the Company shall execute and deliver a new Class ♦
Warrant Certificate of like tenor and date.




10. Notices. Any notice, demand or delivery authorized by this Class • Warrant
Certificate shall be in writing and shall be given to the Holder or the Company,
as the case may be, at its address (or telecopier number) set forth below, or
such other address (or telecopier number) as shall have been furnished to the
party giving or making such notice, demand or delivery:




If to the Company:

GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211

Spokane, WA 99223-76143412

Attention: William Schara

Telephone No.: (509) 768-4468

Facsimile No.: (509) 695-3289

Email: wschara@goldrichmining.com




With a copy to:

DORSEY & WHITNEY LLP

1400 Wewatta Street, Suite 400

Denver, CO 80202-5647

Attn: Jason K. Brenkert, Esq.

Fax: 303-629-3450





30




--------------------------------------------------------------------------------




If to the Holder: at the address set forth on the last page of this Class ♦
Warrant.







Each such notice, demand or delivery shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified
herein and the intended recipient confirms the receipt of such telecopy or (ii)
if given by any other means, when received at the address specified herein.




11.  Rights of the Holder. Prior to the exercise of any Class ♦ Warrant, the
Holder shall not, by virtue hereof, be entitled to any rights of a shareholder
of the Company, including, without limitation, the right to vote, to receive
dividends or other distributions, to exercise any preemptive right or any notice
of any proceedings of the Company except as may be specifically provided for
herein.




12. Governing Law. THIS CLASS ♦ WARRANT CERTIFICATE AND ALL RIGHTS ARISING
HEREUNDER SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF ALASKA, AND THE PERFORMANCE THEREOF SHALL BE GOVERNED AND
ENFORCED IN ACCORDANCE WITH SUCH LAWS.




13. Amendments; Waivers. Any provision of this Class ♦ Warrant Certificate may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Holder and the Company, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.




14. Company Reorganization. In the event of any sale of substantially all the
assets of the Company or any reorganization, reclassification, merger or
consolidation of the Company where the Company is not the surviving entity, then
as a condition to the Company entering into such transaction, the entity
acquiring such assets or the surviving entity, as the case may be, shall agree
to assume the Company’s obligations hereunder.




************














31




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has duly caused this Class ♦ Warrant to be
signed by its duly authorized officer and to be dated as of May ♦, 2015.







GOLDRICH MINING COMPANY







By: __________________________________

Name: _______________________________

Title: ________________________________










HOLDER:




__________________________________

__________________________________

__________________________________

(Name and address)








32




--------------------------------------------------------------------------------

CLASS ♦ WARRANT EXERCISE SUBSCRIPTION FORM

(To be executed only upon exercise of the Class • Warrant after delivery of
Warrant Exercise Notice)

To: GOLDRICH MINING COMPANY

The undersigned irrevocably exercises the Class ♦ Warrant for the purchase of
_______________ shares (the “Shares”) of Common Shares, par value $0.10 per
share, of GOLDRICH MINING COMPANY (the “Company”) at $______________ per Share
(the Exercise Price currently in effect pursuant to the Class ♦ Warrant).

The undersigned herewith makes payment of $_____________ (such payment being
made in cash or by certified or official bank or bank cashier's check payable to
the order of the Company or by any permitted combination of such cash or check),
all on the terms and conditions specified in the within Class ♦ Warrant
Certificate, surrenders this Class ♦ Warrant Certificate and all right, title
and interest therein to the Company and directs that the Shares deliverable upon
the exercise of this Class ♦ Warrant be registered or placed in the name and at
the address specified below and delivered thereto.

(Check one)

o The undersigned holder (i) at the time of exercise of these Warrants is not in
the United States; (ii) is not a “U.S. person” as defined in Regulation S under
the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), and is not exercising these Warrants on behalf, or for the account or
benefit, of a person in the U.S. or a “U.S. person”; and (iii) did not execute
or deliver this Warrant Exercise Form in the United States; or

o The undersigned certifies that an exemption from registration under the U.S.
Securities Act and any applicable state securities laws is available, and
attached hereto is an opinion of counsel to such effect, it being understood
that any opinion of counsel tendered in connection with the exercise of these
Warrants must be in form and substance reasonably satisfactory to the
Corporation; or

o The undersigned certifies that the undersigned is the original purchaser of
the Warrants, purchased the Warrants in the United States pursuant to a Purchase
Agreement and confirms as of the date hereof, that it remains an “accredited
investor” as defined under Rule 501(a) of Regulation D and the representations,
warranties and agreements made by the undersigned in such Purchase Agreement
remain true and correct in relation to the exercise of the Warrants.




The undersigned acknowledges that the certificates representing the Common
Shares issuable upon exercise of this Warrant will bear a legend restricting
their transfer under the U.S. Securities Act and applicable state securities
laws.




Number of Common Shares beneficially owned or deemed beneficially owned by the
Holder on the date of




Exercise: ______________________

Date: _________________________




_________________________

(Signature of Owner)

_________________________

(Street Address)

_________________________

(City)         (State) (Zip Code)







Securities and/or check to be issued to: _____________________





33




--------------------------------------------------------------------------------




Please insert social security or identifying number: __________________________







Name: __________________________________________________




Street Address:____________________________________________




City, State and Zip Code: ___________________________________




Any unexercised portion of the Class ♦ Warrant evidenced by the within Class ♦
Warrant Certificate to be issued to:
______________________________________________________




Please insert social security or identifying number: __________________________







Name: __________________________________________________




Street Address:____________________________________________




City, State and Zip Code: ___________________________________








34




--------------------------------------------------------------------------------




Schedule 2.02 (b)




Seller Wire Instructions




The Purchase Price should be remitted either by check denominating in US dollars
and payable on a US bank, made to the order of “Goldrich Mining Company” and
sent to the beneficiary address below; or should be sent by wire transfer to
Goldrich Mining Company using the following bank account and beneficiary:







(Omitted)











35




--------------------------------------------------------------------------------




Schedule 2.04







Form of Broker Warrant







[NTD:  To be Inserted]











36




--------------------------------------------------------------------------------




Schedule 2.05







Agency Agreement







[NTD:  To be Inserted]








37




--------------------------------------------------------------------------------

[ex101002.gif] [ex101002.gif]





38




--------------------------------------------------------------------------------










Schedule 5.08







Unpaid Taxes







None.














39


